STATE OF MICHIGAN

                            COURT OF APPEALS



In re WILLIE DONALD SHARP, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 12, 2015
               Petitioner-Appellant,

v                                                                    No. 320425
                                                                     Muskegon Circuit Court
WILLIE DONALD SHARP,                                                 Family Division
                                                                     LC No. 13-042886-DL
               Respondent-Appellee.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

PER CURIAM.

        Petitioner appeals by right the trial court’s order dismissing a delinquency petition
alleging respondent committed armed robbery, MCL 750.529. We affirm.

         The only issue on appeal is whether respondent’s plea of no contest was originally taken
under advisement by the trial court or whether the trial court accepted the plea. “A juvenile may
offer a plea of admission or of no contest to an offense with the consent of the court.” MCR
3.941(A). The trial court may take a plea of no contest under advisement. MCR 3.941(D). But
it is settled law that “a court speaks through its written orders and judgments, not through its oral
pronouncements.” In re Contempt of Henry, 282 Mich. App. 656, 678; 765 NW2d 44 (2009).

        A petition was filed alleging that respondent committed one count of armed robbery,
MCL 750.529; however, at the pretrial hearing, respondent tendered a plea of no contest to a
reduced charge of unarmed robbery, MCL 750.530. After the pretrial hearing, the trial court
entered a written order that stated that the plea was taken under advisement. This written order
was consistent with the trial court’s statements at the pretrial hearing, specifically that it would
not “close the door” to the option of taking the plea under advisement and that it would “look at”
how respondent performed regarding certain conditions when determining the ultimate
disposition in the case.

       At a second hearing, the trial court noted that there had been a request for the plea to be
taken under advisement and adjourned disposition to further monitor respondent’s compliance
with the conditions the trial court imposed at the pretrial hearing. The trial court then entered a

                                                -1-
second written order that stated that the plea was taken under advisement. Finally, at the
dispositional hearing, the trial court found that respondent had complied with the conditions the
court imposed, agreed that it had said that it would consider advisement, stated that it was “going
to do that,” and dismissed the petition. The fact that the trial court did not enter a formal
dispositional order, i.e., respondent was never “sentenced,” supports a finding that the plea was
taken under advisement. In re Guilty Plea Cases, 395 Mich. 96, 126; 235 NW2d 132 (1975).

         Although the trial court stated at the pretrial hearing that it accepted respondent’s plea,
this statement was inconsistent with the trial court’s other statements at this hearing, the written
order after that hearing, and the subsequent orders, comments, and actions of the trial court and
the parties. On this record, we find that the trial court did not clearly err when it found that
respondent’s plea was taken under advisement; therefore, the trial court did not abuse its
discretion when it dismissed the petition.

       We affirm.

                                                             /s/ Jane M. Beckering
                                                             /s/ Jane E. Markey
                                                             /s/ Douglas B. Shapiro




                                                -2-